DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a divisional of application no. 14/803,314 and claims priority to U.S. Provisional application no. 62/028,160.  The present claims are supported by the ‘160 provisional application.  Therefore, the instant claims are examined with an effective filing date of 23 July 2014.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6-12, and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam (“Electrocatalytic Upgrading of Bio-oil Model Compounds in a Solid Polymer Electrolyte Electrolyzer (SPEE)”).
Note that this reference names one of the three currently named inventors.  Further, this document is understood to be publicly available as of the date on page 1, 12 September 2013 which is before the effective filing date of the claimed invention.  While the Office may expect Applicant to exclude this reference as prior art under 35 U.S.C. 102(b)(1)(a), until such exclusion has been supported by additional evidence, this reference qualifies as prior art.
Lam teaches (see pages 8, 9, 12, 15 and 16, especially the figure on page 15) an electrolyzer reactor comprising a membrane electrode assembly comprising a proton exchange membrane (PEM) (“Nafion® 117 Membrane) having a first surface and a second opposing surface, a freestanding first metallic mesh (“Stainless Steel 314 Mesh”) in physical contact with but not fixedly attached to, the first surface of the PEM and having electrocatalytic activity for water oxidation and proton (hydrogen ion) formation and a freestanding second metallic mesh (“Monel® 400 Mesh”) in physical contact with but not fixedly attached to, the second surface of the PEM.  The reactor further including first and second reaction volumes adjacent the first metallic mesh and the second metallic mesh, respectively, on opposing sides of the PEM.
Regarding claim 2, the meshes of Lam are not taught as comprising catalytic material on the surface of the metallic mesh.
Regarding claim 6, the first metallic mesh of Lam was stainless steel and the second metallic mesh of Lam was Monel® 400, an alloy of copper and nickel.  
Regarding claims 7 and 8, the copper-nickel alloy Monel® 400 of the second metallic mesh of Lam was a material that had the claimed electrocatalytic activity.
Regarding claim 9, 314 stainless steel is known to include nickel, which is a metal component having electrocatalytic activity for reduction (as supported by evidence in the specification as filed, see paragraph [0038]).  
Regarding claim 10, as noted with respect to claim 9, both the first and second metallic meshes included nickel.
Regarding claim 11, the Nafion® 117 membrane of Lam is known to include a perfluorocarbon sulfonate polymer (as supported by evidence in the specification as filed, see paragraph [0037]).
Regarding claim 12, Lam shows a voltage source above the membrane electrode assembly, the voltage source being in electrical connection with the first and second metallic meshes and driving electrons between the metallic meshes.
Regarding claim 25, there is no disclosure in Lam of hot-pressing of the meshes into/onto the PEM surface.
Regarding claim 26, the meshes of Lam comprised metal wires of the material noted.
Regarding claims 27 and 28, Lam does not teach the presence of any catalytic materials attached to any surface of the PEM.
Claims 1-4, 7-10, 12, and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Divisek et al (US 4,445,994).
Divisek et al teach (see figs. 1a-1c, abstract, and col. 2, lines 26-53 and Example II (col. 5)) an electrolyzer reactor comprising a membrane electrode assembly comprising a ion exchange membrane (i.e. PEM) having a first surface and a second opposing surface, a freestanding first metallic mesh (anode 14) in physical contact with but not fixedly attached to, the first surface of the PEM and having electrocatalytic activity for water oxidation and hydrogen ion formation and a freestanding second metallic mesh (cathode 16) in physical contact with but not fixedly attached to, the second surface of the PEM.  The reactor further including first and second reaction volumes adjacent the first metallic mesh and the second metallic mesh, respectively, on opposing sides of the PEM.
With respect to the claim recitations relating to the second metallic mesh having electrocatalytic activity for reduction of one or more organic compounds, the Office notes that the claim does not require the presence of one or more organic compounds.  Further, Divisek et al teach (see col. 5, lines 2-5) the second metallic mesh being nickel or coated with nickel, which is a metal component having electrocatalytic activity for reduction of organic compounds (as supported by evidence in the specification as filed, see paragraph [0038]).  
Regarding claims 2 and 3, Divisek et al teach (see col. 5, lines 2-8) that the anode may either be formed completely from nickel (i.e. claim 2 “free from catalytic materials thereon”) or may be formed of a non-nickel material and then coated with nickel (i.e. claim 3, where the second metallic mesh comprises a catalytic material thereon).  
Regarding claim 4, Divisek et al show (see fig. 1a) including first housing (25) and second housing (24) to define the first and second reaction volumes, respectively.
Regarding claims 7 and 8, as noted above, Divisek et al teach the second metallic mesh being made from nickel, with has the claimed catalyst activity (as supported by evidence in the specification as filed, see paragraph [0038]).
Regarding claim 9, Divisek et al teach (see col. 5, lines 2-5) using nickel for the first metallic mesh.
Regarding claim 10, Divisek et al teach (see col. 5, lines 2-8) both the first and second metallic meshes being made from nickel.
Regarding claim 12, Divisek et al teach (see col. 3, lines 44-52) applying a positive potential to the anode and a negative potential to the cathode, which implicitly requires a voltage source in electrical communication with the first and second metallic meshes.
Regarding claim 25, Divisek et al do not teach hot-pressing of the anode and cathode meshes into the membrane surface.  
Regarding claim 26, Divisek et al teach (see col. 4, lines 23-27) constructing the metallic meshes from metal wires of nickel.
Regarding claims 27 and 28, Divisek et al do not teach applying catalytic electrode materials onto the membrane surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lam (“Electrocatalytic Upgrading of Bio-oil Model Compounds in a Solid Polymer Electrolyte Electrolyzer (SPEE)”) as applied to claim 1 above, and further in view of Pintauro (US 6,218,556).
Regarding claim 3, Lam does not teach applying a further catalyst material on one of the first or second metallic meshes.
Pintauro teaches (see abstract, fig. 2, col. 4, lines 17-42) using a catalyst at the electrode/membrane interface to catalyze the hydrogenation reaction in the cathode and the water oxidation in the anode.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added an electrocatalyst to at least one of the first or second metallic meshes of Lam as suggested by Pintauro to enhance the reaction rate at the electrodes.
Regarding claim 4, Lam fails to show housings confining the first and second reaction volumes.
Pintauro teach (see abstract, fig. 2) an electrolyzer reactor for conducting hydrogenation of oil wherein the opposing sides of a membrane electrode assembly were confined using opposing housings (“reactor blocks”) to confine the reactants to the area around the membrane and each electrode.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the housing elements of Pintauro to the electrolyzer of Lam for the purpose of providing containment of the reactants on either side of the membrane as well as separation of the reactants from each other on either side of the membrane.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lam (“Electrocatalytic Upgrading of Bio-oil Model Compounds in a Solid Polymer Electrolyte Electrolyzer (SPEE)”) as applied to claim 1 above, and further in view of Koyama et al (US 7,846,319) and Mayers et al (US 7,837,842).
Note that Lam teaches using the electrolyzer reactor for conducting hydrogenation of bio-oil.  
Koyama et al teach (see abstract, fig. 1) that it was known to construct electrolyzer reactors for conducting hydrogenation of organic compounds as having the anode and cathode concentrically arranged with a membrane separating the two electrodes.
Mayers et al teach (see abstract, figs. 5, 6, 8, and col. 4, lines 36-44) making an electrolyzer reactor comprising both concentric anode and cathode as taught by Koyama et al as well as constructing the anode and cathode from meshes that are pressed against the polymer membrane surface as taught by Lam.
Therefore, it would have been obvious to one of ordinary skill in the art to have utilized the concentric anode/PEM/cathode arrangement taught by Mayers et al in place of the planar electrolyzer arrangement taught by Lam because Koyama et al show that concentric cell arrangements were known in the field of electrolytic hydrogenation and because Mayers et al teach that the concentric arrangement permitted the electrodes to be compressed against the membrane. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Divisek et al (US 4,445,994) as applied to claim 1 above, and further in view of Mayers et al (US 7,837,842).
Divisek et al teach the electrolyzer reactor being of a planar shape.
Mayers et al teach (see abstract, figs. 5, 6, 8, and col. 4, lines 36-44) making an electrolyzer reactor comprising anode and cathode metal meshes that are arranged in a concentric manner, wherein the anode and cathode meshes are pressed against the polymer membrane surface in a manner similar to that taught by Divisek et al. Mayers et al additionally teach (see col. 2, lines 29-54, esp. item (8)), that the concentric arrangement with a central bladder ensured even pressure and contact between the membrane and the electrodes.
Therefore, it would have been obvious to one of ordinary skill in the art to have utilized the concentric anode/PEM/cathode arrangement taught by Mayers et al in place of the planar electrolyzer arrangement taught by Divisek et al because Mayers et al teach that the concentric cell arrangements using a central bladder ensured even pressure and contact between the membrane and the (mesh) electrodes.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Divisek et al (US 4,445,994) as applied to claim 1 above, and further in view of Pintauro (US 5,225,581).
Divisek et al teach the first metallic mesh being nickel or steel, thus failing to teach the second metallic mesh comprising an alloy of copper and nickel.
Pintauro teaches (see abstract, col. 2, lines 4-20) that electrochemical reductions of unsaturated organic compounds, such as hydrogenation of oils, could be conducted using a cathode of Monel®, an alloy of nickel and copper.
Therefore, it would have been obvious to one of ordinary skill in the art to have adapted the electrolyzer reactor of Divisek et al to use alternative known electrode compositions, such as the cathode of Monel® taught by Pintauro to adapt the electrolyzer reactor of Divisek et al to perform the electrolytic hydrogenation reaction of Pintauro.  
Divisek et al teach using steel as the cathode, and it is considered to be within the ordinary level of skill to select a corrosion resistant stainless steel as the steel composition of Divisek et al.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Divisek et al (US 4,445,994) as applied to claim 1 above, and further in view of Yamada et al (US 5,980,703).
Divisek et al teach using an ion exchange membrane, but fail to teach the identity of the polymer of the membrane.
Yamada et al teach (see abstract, paragraph spanning cols. 5 and 6) ion exchange membranes for conducting electrolysis that comprised perfluorocarbon polymers having sulfonate cation exchange groups.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the conventional perfluorocarbon sulfonate polymer described by Yamada et al as the membrane in the electrolyzer of Divisek et al because Divisek et al fail to teach the identity of the membrane material and Yamada et al show a known and conventional membrane material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794